                                           Case 5:18-cv-00321-EJD Document 56 Filed 06/14/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DOYUN KIM,                                       Case No.5:18-cv-00321-EJD
                                                         Plaintiff,
                                   8
                                                                                          JUDGMENT
                                                  v.
                                   9
                                                                                          Re: Dkt. Nos. 54, 55
                                  10     ADVANCED MICRO DEVICES, INC., et
                                         al.,
                                  11                     Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           On May 23, 2019, the Court granted Defendants’ Motion to Dismiss Consolidated

                                  14   Amended Complaint with leave to amend. Dkt. No. 54. On June 13, 2019, Lead Plaintiffs filed

                                  15   notice that they do not intend to amend the complaint. Dkt. No. 55. Accordingly the above-titled

                                  16   action is dismissed with prejudice. Pursuant to Federal Rule of Civil Procedure 58, the Court

                                  17   hereby ENTERS judgment in favor of Defendants and against Plaintiffs. The Clerk of Court shall

                                  18   close the file in this matter.

                                  19           IT IS SO ORDERED.

                                  20   Dated: June 14, 2019

                                  21                                                  ______________________________________
                                                                                      EDWARD J. DAVILA
                                  22                                                  United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
